Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10, 11, 16-18, 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 11, 16-18, 19 of co-pending Application No. US 20220110236 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ only in the mapping of power location corresponding to different geographic location as in the instant application as compared to mapping a topographical characteristic  to geographic locations as in the referenced co-pending application. Examining this difference further in light of Watt (US 5,995,895 A) it is disclosed in Watt Column 1 Lines 35 – 43 that topographical characteristics, such as slope, directly contribute to the power conditions of the vehicle (the engine load). Column 5 Lines 3 – 16 disclose mapping based on conditions that would affect the engine load of the vehicle, of which the aforementioned slope would be a contributor to. In light of this clear connection between mapping topographical characteristics and power conditions of the vehicle, the claims at issue are not considered to be patentably distinct from one another. Claim 1 of each is presented below, Claims 11 & 19 of each differ only in substantially the same limitation of power characteristic compared to topographical characteristic as outlined above. 
Instant Application (Claim 1)
Co-Pending Application: US 20220110236 A1 (Claim 1)
An agricultural system, comprising: a communication system that receives a map that includes values of a power characteristic corresponding to different geographic locations in a field:
An agricultural work machine comprising
a communication system that receives a prior information map that includes values of a topographic characteristic corresponding to different geographic locations in a field;

a geographic position sensor that detects a geographic location of the agricultural work machine; 
an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location;
a geographic position sensor that detects a geographic location of the agricultural work machine;
an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location;

a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the power characteristic in the map and based on the value of the agricultural characteristic:
a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the topographic characteristic in the prior information map and based on the value of the agricultural characteristic;
and a control system that generates a control signal to control the controllable subsystem of the agricultural work machine based on the geographic location of the agricultural work machine and based on the control values in the functional predictive agricultural map.
a controllable subsystem; and
a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 5,995,895 A) further in light of Weslati (US 8,972,090 B2).
Regarding Claim 1:
Watt discloses: An agricultural system, comprising: (Watt discloses an agricultural vehicle in Column 6 Lines 26 – 31)
a communication system that receives a map… corresponding to different geographic locations in a field: (Column 5 Lines 4 – 16 disclose a geo-referenced map including conditions that will affect the engine load of a vehicle)
a geographic position sensor that detects a geographic location of the agricultural work machine: (Column 9 Lines 60 – 65 disclose a GPS system for sensing the position of the vehicle)
an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location; (Column 10 Lines 22 – 44 disclose a sensor attached to the vehicle sensing crop conditions such as moisture content, and correlating this with the geographic location detected)
Note: as recited in Paragraph 0050 of the instant specification, “An agricultural characteristic can include any characteristic that can have an effect of the harvesting operation. Some examples of agricultural characteristics include characteristics of the harvesting machine, the field, the plants on the field, and the weather.”
a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the power characteristic in the map and based on the value of the agricultural characteristic: (Column 5 Lines 3 - 16 disclose the generation of a map based on anticipated conditions that would affect engine load, (though does not explicitly disclose a mapped power characteristic) and generating control signals based on at least those conditions. Column 5 Line 59 – Column 6 Line 5 disclose the generation of a map based on anticipated crop conditions, and generating signals based on at least such conditions.)
and a control system that generates a control signal to control the controllable subsystem of the agricultural work machine based on the geographic location of the agricultural work machine and based on the control values in the functional predictive agricultural map. (Column 5 Lines 32 – 53 disclose controlling a transmission, clutch, or differential lock in response to control signals as generated based on location signals and geo-referenced map data. The disclosed system is detailed in Fig. 15, below.) 

    PNG
    media_image1.png
    887
    697
    media_image1.png
    Greyscale

Watt discloses: [a map that includes] as set forth above, however Watt does not disclose: values of a power characteristic corresponding to different geographic locations in a field:
Weslati, in a similar field of endeavor, teaches determining a present location of a vehicle (Column 4 Lines 1-5, Element 108 of Figure 2, below), determining stored powertrain loads and speeds for the predicted route of travel (Column 4 Lines 5 – 15, Element 112 of Figure 2, below), and optimizing control based on historical data (Column 4 Lines 25 – 28, Element 114 of Figure 2 below). Recording of data takes place as taught in Column 3 Lines 55 – 64 and displayed in elements 102 and 104, below. 

    PNG
    media_image2.png
    930
    979
    media_image2.png
    Greyscale

It is old and well understood in the art of vehicle controls that characteristics of an area a vehicle drives on will contribute to the power utilization of the vehicle. Column 5 Lines 4 – 16 of Watt discloses a geo-referenced map including conditions that will affect the engine load of a vehicle, while Weslati teaches in a similar field of endeavor historical power utilization of a vehicle based on geographic data (Column 4 lines 5 – 15). Weslati further includes other conditions in a predictive powertrain control, such as highway information, weather conditions, or other information transmitted by data sources (vehicle to vehicle or vehicle to infrastructure data) as taught in Column 3 Lines 36 - 54. It would be obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of historical powertrain data of a vehicle as in Weslati with the disclosure of predictive map generation as in Watt Column 5 Lines 3 – 16, as the utilization of historical powertrain data as in Weslati would be substantially advantageous to predicting future engine load values based on terrain as in Watt. Watt and Weslati both using location-aware metrics (Watt Column 5 Lines 4 – 16 and Weslati Column 4 lines 5 – 15) and detected environmental characteristics (Watt Column 5 Lines 3 - 16 and ) to determine vehicle control, indicates a similar field of data capture. As how one vehicle uses power in a specific location may differ from how another vehicle does, the combination of historical data and present terrain data to better predict power usage would have been obvious to one of ordinary skill in the art. 

Regarding Claim 2:
The agricultural system of claim 1, wherein the map is a predictive power characteristic map generated based on values from a map and values of a power characteristic detected in-situ.
Column 5 Lines 3 – 16 of Watt disclose the generation of a map based on anticipated conditions that would affect engine load. By example, Column 20 Lines 18 – 41 disclose predicting power characteristics (engine load) based on soil conditions predicted previously and the current sensed soil conditions at substantially the same locations, and using said condition differences to calibrate further predictions. Watt further discloses a sensor to sense the speed of the transmission in Column 9 Lines 13 – 15. 
Watt does not disclose: a predictive power characteristic map generated based on… values of a power characteristic detected in-situ
Weslati teaches a predictive powertrain control method based on GPS location and historical powertrain data at recorded locations (Column 3 Lines 55 – 64, Column 4 Lines 21 – 28). Further data can be acquired by the powertrain controller as taught in Column 3 Lines 36 – 54. 
One of ordinary skill in the art would be motivated to combine the disclosure of Watt with the teachings of Weslati, in order to combine historical powertrain data at geo-referenced locations as in Weslati with the environmental conditions affecting engine load as disclosed in Watt, to arrive at a predictive power characteristic map based on map values and power characteristics, as historical data at a location will necessarily inform on prediction data under similar environmental conditions. 

Regarding Claim 3:
The agricultural system of claim 1, wherein the predictive map generator comprises: a predictive agricultural characteristic map generator that generates, as the functional predictive agricultural map, a functional predictive agricultural characteristic map that maps, as the predictive control values, predictive values of the agricultural characteristic to the different geographic locations in the field.
Watt Column 5 Lines 54 – 66 disclose a geo-referenced map generated with predicted/anticipated conditions of crops along a course of travel that is coupled with the vehicle control system. Control signals are generated based at least upon the anticipated condition of the crop as disclosed in Column 6 Lines 1-5. 

Regarding Claim 4:
The agricultural system of claim 1. wherein the in- situ sensor detects, as the value of the agricultural characteristic, a value of an operator command indicative of a commanded action of the agricultural work machine.
Watt does not disclose an operator command as the agricultural characteristic of the agricultural work machine.  
Weslati teaches in Column 3 Lines 36 – 46 various aspects of the determination of operator input data points, including acceleration, speed, and driver steering. These are later used in determination of predicted control as taught in Column 4 Lines 1- 20. 

Regarding Claim 7:
The agricultural system of claim 1 wherein the control system generates the control signal to control the control subsystem to adjust a feed rate of material through the agricultural work machine.
Watt discloses in Column 18 Lines 16 – 42 adjusting vehicle speed in response to expected yield, yield being determined partially by a material flow rate (feed rate) in Column 10 Lines 45 – 56. 

Regarding Claim 8:
The agricultural system of claim 1 and further comprising:  …the value of the agricultural characteristic detected by the in-situ sensor corresponding to the geographic location. 
Watt, Column 13 Lines 11 – 31 discloses the anticipation and mapping of conditions that will affect a vehicle’s engine and drive train load based on various geo-referenced maps. These geo-referenced maps can include anticipated field conditions such as moisture content, altitude, and the like as disclosed in Column 11 Lines 5 – 14. 
Watt does not disclose a value of the power characteristic in the map at the geographic location
Weslati teaches in Column 4 Lines 21 – 28 powertrain loads and speeds at specific locations. 
Watt further does not disclose: a predictive model generator that generates a predictive agricultural model that models a relationship between the power characteristic and the agricultural characteristic based on a value of the power characteristic in the map at the geographic location… wherein the predictive map generator generates the functional predictive agricultural map based on the values of the power characteristic in the map and based on the predictive agricultural model.
Watt as modified by the teachings of Weslati integrates measures of power characteristics at geographic locations (the powertrain load as taught in Column 4 Lines 21 – 28) with the characteristics that can affect engine load as disclosed in Watt, Column 13 Lines 11 – 31. As Weslati further teaches the utilization of environmental factors that affect the travel conditions of the vehicle (Column 3 Lines 36 – 54) as part of the determination of powertrain load, this combination would have been obvious to one of ordinary skill in the art at the time of filing of the instant application. 

Claim(s) 5-6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 5,995,895 A) as modified by Weslati (US 8,972,090 B2), and further in light of Congdon (US 2008/0063473).
Regarding Claim 5:
The agricultural system of claim 4, wherein the predictive map generator comprises: a predictive operator command map that generates, as the functional predictive agricultural map, a functional predictive operator command map that maps, as the predictive control values, predictive operator command values to the different geographic locations in the field.
Watt discloses a geo-referenced map of a field in Column 5 Lines 59 – 66 from which control values of the vehicle system are derived (Column 6 Lines 1-5). 
Watt does not disclose a predictive operator command map, mapping predictive operator command values to geographic locations. 
Congdon teaches in Paragraph 0051 an operator perceptible navigation signal, such as coloration on a map or arrows, that can guide an operator as to where the vehicle should be steered during operation. 
It is old and well understood in the art of vehicle controls that guidance systems for operators can provide a variety of data useful to the operation of a vehicle or vehicle system. In Watt, Column 5 Lines 59 – 66 a geo-referenced map is disclosed from which control values of the vehicle system are derived (Column 6 Lines 1-5). Congdon teaches navigating a vehicle by control signals either autonomously or by placing control indicators on a map for an operator to follow (Paragraph 0051). It would therefore be obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Congden with the disclosure of Watt, as placing predicted operator commands on a mapping system for an operator to follow is useful as a guidance system, and well understood in the art of vehicle controls. 

Regarding Claim 6:
The agricultural system of claim 5, wherein the control system comprises: a settings controller that generates an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive operator command map and controls the controllable subsystem based on the operator command control signal to execute the operator command.
Watt discloses a user interface containing a map of a field in Column 9 Lines 31 – 46. 
Watt does not disclose a predictive operator command map, mapping predictive operator command values to geographic locations. 
Congdon teaches in Paragraph 0051 autonomous guidance of a vehicle along a desired path via the output of control signals with respect to position of the vehicle. Paragraph 0051 further discloses mapping the work area, providing predicted navigational signals to an operator as part of said map, an operator input device such as a steering wheel being disclosed in Paragraph 0017. 

Regarding Claim 9:
The agricultural system of claim 1. wherein the control system further comprises: an operator interface controller that generates a user interface map representation of the functional predictive agricultural map, the user interface map representation comprising a field portion with one or more markers indicating the predictive control values at one or more geographic locations on the field portion.
Column 9 Lines 31 – 46 of Watt disclose a user interface containing a map of a field, but does not disclose marking predictive control values. 
Congdon, in a similar field of endeavor, teaches in Paragraph 0051 an operator perceptible navigation signal, such as coloration on a map or arrows, that can guide an operator as to where the vehicle should be steered during operation in response to position signals received. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 5,995,895 A) as modified by Weslati (US 8,972,090 B2) and Congdon (US 2008/0063473) as above and further in light of Foster (US 10,053,100 B2).
Regarding Claim 10:
Watt as modified discloses: The agricultural system of claim 9, 
However Watt as modified does not disclose: wherein the operator interface controller generates the user interface map representation to include an interactive display portion that displays a value display portion indicative of a selected value, 
Foster, in a similar field of endeavor, teaches in Column 9 Line 57 – Column 10 Line 5 a slippage map including topographical, weather, and soil data. Column 10 Lines 44 – 50 teach the user interface being configured to alert an operator if slippage is detected, expected, and/or within a specified range (ie: medium if within said range for it to be medium). This is implemented on an agricultural machine in one embodiment (Column 2 Lines 54 – 55)
 an interactive threshold display portion indicative of an action threshold,
Foster teaches in Column 11 Lines 62 – 65 manual input of threshold values for slippage via a base station user interface. 
and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value, the control system generating the control signal to control the controllable subsystem based on the control action.
Foster teaches in Column 13 Lines 1 – 18 alerting an operator or alternatively generating a control signal and outputting said control signal to the relevant subsystem (such as engaging a four-wheel drive system) in order to reduce the slippage when slippage is detected to exceed a threshold value as set by an operator (Column 11 Lines 62 – 65). 
It is old and well understood in the art of vehicle controls that actions taken by autonomous vehicles can be made in response to a predetermined requirement exceeding a threshold, and not the mere presence of the requirement in a nominal capacity. Watt discloses a geo-referenced map including conditions that will affect the engine load of a vehicle in Column 5 Lines 4 – 16, and Column 5 Lines 32 – 53 disclose controlling a transmission, clutch, or differential lock in response to control signals as generated based on location signals and geo-referenced map data. Foster teaches in Column 9 Line 57 – Column 10 Line 5 a slippage map including topographical, weather, and soil data, and further teaches in Column 13 Lines 1 – 18 alerting an operator or alternatively generating a control signal and outputting said control signal to the relevant subsystem when slippage is detected. Both relate to mapping a region as recited above, and subsequently controlling an agricultural machine (Watt Column 6 Lines 26 – 31, Foster Column 2 Lines 54 – 55) based on data collected, and therefore it would be obvious to one of ordinary skill in the art at the time of filing of the instant application to modify Watt with the teachings of Foster to introduce the elements of thresholds of action, where control actions are only taken when a sensed condition exceeds a predetermined threshold. 

Claim(s) 11 - 14, 17 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 5,995,895 A) further in light of Weslati (US 8,972,090 B2).
Regarding Claim 11:
A computer implemented method of controlling an agricultural work machine comprising: (Watt discloses a method of controlling a vehicle system including an agricultural vehicle in Column 6 Lines 26 – 31 that contains a computer system, as disclosed in Column 8 Line 58 – Column 9 Line 15)
obtaining a map… corresponding to different geographic locations in a field: (Column 5 Lines 4 – 16 disclose a geo-referenced map including conditions that will affect the engine load of a vehicle)
detecting a geographic location of the agricultural work machine: (Column 9 Lines 60 – 65 disclose a GPS system for sensing the position of the vehicle)
detecting, with an in-situ sensor, a value of an agricultural characteristic corresponding to the geographic location: (Column 10 Lines 22 – 44 disclose a sensor attached to the vehicle sensing crop conditions such as moisture content, and correlating this with the geographic location detected)
generating a functional predictive agricultural map of the held that maps predictive control values to the different geographic locations in the field based on the values of the power characteristic in the map and based on the value of the agricultural characteristic: (Column 5 Lines 3 - 16 disclose the generation of a map based on anticipated conditions that would affect engine load, (though does not explicitly disclose engine load mapped) and generating control signals based on at least those conditions. Column 5 Line 59 – Column 6 Line 5 disclose the generation of a map based on anticipated crop conditions, and generating signals based on at least such conditions.)
and controlling a controllable subsystem of the agricultural work machine based on the geographic location of the agricultural work machine and based on the control values in the Functional predictive agricultural map. (Column 5 Lines 32 – 53 disclose controlling a transmission, clutch, or differential lock in response to control signals as generated based on location signals and geo-referenced map data. Above in Figure 15 the steps of the method disclosed are outlined.)
Watt discloses: [a map that includes] as set forth above, however Watt does not disclose: values of a power characteristic corresponding to different geographic locations in a field:
Weslati, in a similar field of endeavor, teaches determining a present location of a vehicle (Column 4 Lines 1-5, Element 108 of Figure 2, above), determining stored powertrain loads and speeds for the predicted route of travel (Column 4 Lines 5 – 15, Element 112 of Figure 2, above), and optimizing control based on historical data (Column 4 Lines 25 – 28, Element 114 of Figure 2 above). Recording of data takes place as taught in Column 3 Lines 55 – 64 and displayed in elements 102 and 104, above. 
It is old and well understood in the art of vehicle controls that characteristics of an area a vehicle drives on will contribute to the power utilization of the vehicle. Column 5 Lines 4 – 16 of Watt discloses a geo-referenced map including conditions that will affect the engine load of a vehicle, while Weslati teaches in a similar field of endeavor historical power utilization of a vehicle based on geographic data (Column 4 lines 5 – 15). Weslati further includes other conditions in a predictive powertrain control, such as highway information, weather conditions, or other information transmitted by data sources (vehicle to vehicle or vehicle to infrastructure data) as taught in Column 3 Lines 36 - 54. It would be obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of historical powertrain data of a vehicle as in Weslati with the disclosure of predictive power map generation as in Watt Column 5 Lines 3 – 16, as the utilization of historical powertrain data as in Weslati would be substantially advantageous to predicting future engine load values based on terrain as in Watt. Watt and Weslati both using location-aware metrics (Watt Column 5 Lines 4 – 16 and Weslati Column 4 lines 5 – 15) and detected environmental characteristics (Watt Column 5 Lines 3 - 16 and Weslati Column 3 Lines 36 – 54) to determine vehicle control indicates a similar field of data capture. As how one vehicle uses power in a specific location may differ from how another vehicle does, the combination of historical data and present terrain data to better predict power usage would have been obvious to one of ordinary skill in the art. 

Regarding Claim 12:
The computer implemented method of claim 11, wherein obtaining the map comprises: obtaining a predictive power characteristic map that includes, as values of the power characteristic, predictive values of the power characteristic corresponding to different geographic locations in the field.
Column 5 Lines 3 – 16 of Watt disclose the generation of a map based on anticipated conditions that would affect engine load. By example, Column 20 Lines 18 – 41 disclose predicting power characteristics (engine load) based on soil conditions predicted previously and the current sensed soil conditions at substantially the same locations, and using said condition differences to calibrate further predictions. Watt further discloses a sensor to sense the speed of the transmission in Column 9 Lines 13 – 15. 
Watt however does not disclose: a predictive power characteristic map that includes as values of the power characteristic, predictive values of the power characteristic corresponding to different geographic locations in the field
Weslati teaches a predictive powertrain control method based on GPS location and historical powertrain data at recorded locations (Column 3 Lines 55 – 64, Column 4 Lines 21 – 28). Further data can be acquired by the powertrain controller as taught in Column 3 Lines 36 – 54. 
One of ordinary skill in the art would be motivated to combine the disclosure of Watt with the teachings of Weslati, in order to combine historical powertrain data at geo-referenced locations as in Weslati with the environmental conditions affecting engine load as disclosed in Watt, to arrive at a predictive power characteristic map based on map values and power characteristics, as historical data at a location will necessarily inform on prediction data under similar environmental conditions. 

Regarding Claim 13:
The computer implemented method of claim 11 wherein generating the functional predictive agricultural map comprises: generating a functional predictive agricultural characteristic map that maps, as the predictive control values, predictive values of the agricultural characteristic to the different geographic locations in the field.
Watt Column 5 Lines 54 – 66 disclose a geo-referenced map generated with predicted/anticipated conditions of crops along a course of travel that is coupled with the vehicle control system. Control signals are generated based at least upon the anticipated condition of the crop as disclosed in Column 6 Lines 1-5. 

Regarding Claim 14:
The computer implemented method of claim 11, wherein detecting, with an in- situ sensor, the value of an agricultural characteristic comprises: detecting, with the in-situ sensor, as the value of the agricultural characteristic, an operator command indicative of a commanded action of the agricultural work machine.
Watt does not disclose an operator command as the agricultural characteristic of the agricultural work machine.  
Weslati teaches in Column 3 Lines 36 – 46 various aspects of the determination of points of operator input data, including acceleration, speed, and driver steering. These are later used in determination of predicted control as taught in Column 4 Lines 1- 20. 

Regarding Claim 17:
The computer implemented method of claim 11, wherein controlling the controllable subsystem comprises: controlling the controllable subsystem to adjust a feed rate of material through the agricultural work machine.
Watt discloses in Column 18 Lines 16 – 42 adjusting vehicle speed in response to expected yield, yield being determined partially by a material flow rate (feed rate) in Column 10 Lines 45 – 56. 

Regarding Claim 18:
The computer implemented method of claim 11 and further comprising the value of the agricultural characteristic detected by the in-situ sensor corresponding to the geographic location, 
Watt, Column 13 Lines 11 – 31 discloses the anticipation and mapping of conditions that will affect a vehicle’s engine and drive train load based on various geo-referenced maps. These geo-referenced maps can include anticipated field conditions such as moisture content, altitude, and the like as disclosed in Column 11 Lines 5 – 14. 
Watt does not disclose: a value of the power characteristic in the map at the geographic location
Weslati teaches in Column 4 Lines 21 – 28 powertrain loads and speeds at specific locations. 
Watt further does not disclose: generating a predictive agricultural model that models a relationship between the power characteristic and the agricultural characteristic based on a value of the power characteristic in the map at the geographic location… wherein generating the functional predictive agricultural map comprises generating the functional predictive agricultural map based on the values of the power characteristic in the map and based on the predictive agricultural model.
Watt as modified by the teachings of Weslati integrates measures of power characteristics at geographic locations (the powertrain load as taught in Column 4 Lines 21 – 28) with the characteristics that can affect engine load as disclosed in Watt, Column 13 Lines 11 – 31. As Weslati further teaches the utilization of environmental factors that affect the travel conditions of the vehicle (Column 3 Lines 36 – 54) as part of the determination of powertrain load, this combination would have been obvious to one of ordinary skill in the art at the time of filing of the instant application. 

Claim(s) 15 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 5,995,895 A) as modified by Weslati (US 8,972,090 B2), and further in light of Congdon (US 2008/0063473).
Regarding Claim 15:
The computer implemented method of claim 14. wherein generating the functional predictive agricultural map comprises: generating a functional predictive operator command map that maps, as the predictive control values, predictive operator command values to the different geographic locations in the field.
Watt discloses a geo-referenced map of a field in Column 5 Lines 59 – 66 from which control values of the vehicle system are derived (Column 6 Lines 1-5). 
Watt does not disclose a predictive operator command map, mapping predictive operator command values to geographic locations. 
Congdon teaches in Paragraph 0051 an operator perceptible navigation signal, such as coloration on a map or arrows, that can guide an operator as to where the vehicle should be steered during operation. 
It is old and well understood in the art of vehicle controls that guidance systems for operators can provide a variety of data useful to the operation of a vehicle or vehicle system. In Watt, Column 5 Lines 59 – 66 a geo-referenced map is disclosed from which control values of the vehicle system are derived (Column 6 Lines 1-5). Congdon teaches navigating a vehicle by control signals either autonomously or by placing control indicators on a map for an operator to follow (Paragraph 0051). It would therefore be obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Congden with the disclosure of Watt, as placing predicted operator commands on a mapping system for an operator to follow is useful as a guidance system, and well understood in the art of vehicle controls. 

Regarding Claim 16:
The computer implemented method of claim 15, wherein controlling the controllable subsystem comprises: generating an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive operator command map: and controlling the controllable subsystem based on the operator command control signal to execute the operator command.
Watt discloses a user interface containing a map of a field in Column 9 Lines 31 – 46. 
Watt does not disclose a predictive operator command map, mapping predictive operator command values to geographic locations. 
Congdon teaches in Paragraph 0051 autonomous guidance of a vehicle along a desired path via the output of control signals with respect to position of the vehicle. Paragraph 0051 further discloses mapping the work area, providing predicted navigational signals to an operator as part of said map, an operator input device such as a steering wheel being disclosed in Paragraph 0017. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 5,995,895 A) further in light of Weslati (US 8,972,090 B2) and Congdon (US 2008/0063473).
Regarding Claim 19:
An agricultural system comprising: (Watt discloses an agricultural vehicle in Column 6 Lines 26 – 31)
a communication system that receives a map… corresponding to different geographic locations in a field; (Column 5 Lines 4 – 16 disclose a geo-referenced map including conditions that will affect the engine load of a vehicle)
a geographic position sensor that detects a geographic location of the agricultural work machine: (Column 9 Lines 60 – 65 disclose a GPS system for sensing the position of the vehicle)
an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location; (Column 10 Lines 22 – 44 disclose a sensor attached to the vehicle sensing crop conditions such as moisture content, and correlating this with the geographic location detected)
a predictive model generator that generates a predictive agricultural model that models a relationship between the power characteristic and the agricultural characteristic based on a value of the power characteristic in the map at the geographic location and the value of the agricultural characteristic detected by the in-situ sensor corresponding to the geographic location: 
a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the power characteristic in the map and based on the predictive agricultural model; (Column 20 Lines 42 – 56 disclose the generation of control based on the combination of crop density and slope of field.)
and a control system that generates a control signal to control the controllable subsystem of the agricultural work machine based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map. (Column 5 Lines 32 – 53 disclose controlling a transmission, clutch, or differential lock in response to control signals as generated based on location signals and geo-referenced map data).
Watt discloses: [a map that includes] as set forth above, however Watt does not disclose: values of a power characteristic corresponding to different geographic locations in a field:
Weslati, in a similar field of endeavor, teaches determining a present location of a vehicle (Column 4 Lines 1-5, Element 108 of Figure 2, above), determining stored powertrain loads and speeds for the predicted route of travel (Column 4 Lines 5 – 15, Element 112 of Figure 2, above), and optimizing control based on historical data (Column 4 Lines 25 – 28, Element 114 of Figure 2 above). Recording of data takes place as taught in Column 3 Lines 55 – 64 and displayed in elements 102 and 104, above. 
It is old and well understood in the art of vehicle controls that characteristics of an area a vehicle drives on will contribute to the power utilization of the vehicle. Column 5 Lines 4 – 16 of Watt discloses a geo-referenced map including conditions that will affect the engine load of a vehicle, while Weslati teaches in a similar field of endeavor historical power utilization of a vehicle based on geographic data (Column 4 lines 5 – 15). Weslati further includes other conditions in a predictive powertrain control, such as highway information, weather conditions, or other information transmitted by data sources (vehicle to vehicle or vehicle to infrastructure data) as taught in Column 3 Lines 36 - 54. It would be obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of historical powertrain data of a vehicle as in Weslati with the disclosure of predictive power map generation as in Watt Column 5 Lines 3 – 16, as the utilization of historical powertrain data as in Weslati would be substantially advantageous to predicting future engine load values based on terrain as in Watt. Watt and Weslati both using location-aware metrics (Watt Column 5 Lines 4 – 16 and Weslati Column 4 lines 5 – 15) and detected environmental characteristics (Watt Column 5 Lines 3 - 16 and Weslati Column 3 Lines 36 – 54) to determine vehicle control indicates a similar field of data capture. As how one vehicle uses power in a specific location may differ from how another vehicle does, the combination of historical data and present terrain data to better predict power usage would have been obvious to one of ordinary skill in the art. 

Claim 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Watt (US 5,995,895 A) as modified by Weslati (US 8,972,090 B2) and Congdon (US 2008/0063473) as set forth above, and further in light of Milano (US 2018/0271016 A1), .

Regarding Claim 20:
The agricultural system of claim 19. wherein the control system comprises at least one of: a feed rate controller that generates a feed rate control signal based on the detected geographic location and the functional predictive agricultural map 
Watt discloses in Column 18 Lines 16 – 42 generating a control signal to adjust vehicle speed in response to expected yield and anticipated condition, yield being determined partially by a material flow rate (feed rate) in Column 10 Lines 45 – 56. Anticipated condition is determined using positioning and geo-referenced map as seen in element 926 of Fig. 15, below. 
and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine; 
Watt discloses in Column 18 Lines 16 – 42 adjusting vehicle speed in response to expected yield, yield being determined partially by a material flow rate (feed rate) in Column 10 Lines 45 – 56. 
a settings controller that generates a speed control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine: 
Watt discloses in Column 18 Lines 16 – 50 adjusting vehicle speed in response to expected yield or incline, generating control signals based on position and mapped conditions, and applying said control signals to the vehicle, as seen in figure 15, below. 

    PNG
    media_image1.png
    887
    697
    media_image1.png
    Greyscale

Watt does not disclose: and a settings controller that generates an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the operator command control signal to execute the operator command.
Congdon teaches in Paragraph 0051 autonomous guidance of a vehicle along a desired path via the output of control signals with respect to position of the vehicle. Paragraph 0051 further discloses mapping the work area, providing predicted navigational signals to an operator as part of said map, an operator input device such as a steering wheel being disclosed in Paragraph 0017. 
Watt does not disclose: a header controller that generates a header control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the header control signal to control a distance of at least a portion of a header on the agricultural work machine from a surface of the field; 
Watt discloses a crop processor settings change based on anticipated yield data in Column 18 Lines 31 – 42, which flows from location data and predicted agricultural map. 
Watt does not disclose where said crop processor setting is a header height. 
Milano, in a similar field of endeavor, teaches generating a header control signal for altering the height of the header of an agricultural vehicle based on the desired harvesting height in Paragraph 0013. 
It is old and well understood in the art of vehicle controls that different settings will apply to agricultural vehicles depending on their intended purpose. Watt discloses settings being altered on a location and map basis (Column 18 Lines 31 – 42) for the crop processor, and discloses a header specifically as an implement that can be attached to the agricultural system in Column 7 Paragraph 61. Milano teaches in Paragraph 0013 the modification of header height in response to sensed field characteristics. It would therefore be obvious to combine the teachings of Milano with the disclosure of Watt at the time of filing of the instant application to enable control of the height of the header. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661